United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-231
Issued: August 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 5, 2010 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated May 13, 2010. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has sustained any permanent impairment to a scheduled
member of his body causally related to his accepted lumbar condition, thereby entitling him to a
schedule award under 5 U.S.C. § 8107.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 57-year-old vocational nurse, slipped and fell while walking to his car on
February 14, 2007. He filed a claim for benefits on February 21, 2007, which the Office
accepted for lumbar strain.
On December 17, 2007 appellant filed a Form CA-7 claim for a schedule award based on
a partial loss of use of his left lower extremity.
In an August 24, 2009 report, received by the Office on March 4, 2008, Dr. James F.
Hood, a Board-certified orthopedic surgeon, found that appellant had a three percent “standalone” impairment for pain pursuant to the American Medical Association, Guides to the
Evaluation of Permanent Impairment (sixth edition) (A.M.A., Guides). He stated that a
magnetic resonance imaging (MRI) scan dated July 23, 2007 indicated degenerative disc changes
in the lower lumbar area consisting of a disc protrusion and facet arthropathy, with no evidence
of any canal stenosis or focal nerve root compression. Dr. Hood stated that appellant had no
ratable abnormalities in his overall physical examination, with no evidence of any peripheral
nerve abnormalities and normal range of motion in his hips, knees and ankles.
In a September 8, 2009 impairment evaluation, an Office medical adviser reviewed
Dr. Hood’s report. He stated that the Office did not give impairment awards due to injury of the
spine, nor is radiculopathy the basis for impairment. The Office medical adviser noted that if
radiculopathy was present it would be permissible to use the appropriate peripheral nerve for
impairment calculation; he stated, however, that this was not the case with appellant.
In a November 10, 2009 report, Dr. Hood found that appellant had a zero percent
impairment rating.
In a December 7, 2009 report, the Office medical adviser found that appellant had a zero
percent permanent impairment rating stemming from the accepted injury.
By decision dated January 8, 2010, the Office found that appellant had no ratable
impairment causally related to an accepted condition and therefore was not entitled to a schedule
award.
On January 15, 2010 appellant requested an oral hearing, which was held on
April 5, 2010.
Appellant submitted progress notes from Dr. Glenn Whitten, a specialist in family
practice, dated June 25 to 26, 2008 and April 23, 2010. Dr. Whitten indicated on June 25, 2008
that appellant had experienced chronic low back pain in February 2007 when he slipped on a
patch of ice at work; he indicated that appellant did not have back pain prior to the fall.
Dr. Whitten stated that since the work injury appellant had experienced chronic lower extremity
pain which radiated down his left leg and was worsened by sneezing, with occasional numbness
in his left foot.
Dr. Whitten further stated that appellant had an L4-5 disc bulge causing mild bilateral
lateral recess and minimum left neural foramina narrowing, with canal stenosis. He stated that
2

his lumbar spine examination was mostly normal. Dr. Whitten opined that these findings were
due to the temporal association of the onset of chronic back pain with his February 2007 fall. He
also submitted Form CA-17 duty status reports dated May 14, 2008 and April 21, 2009 which
diagnosed lumbar degenerative disc disease and outlined work restrictions. None of these
reports, however, contained an impairment rating for the left lower extremity.
By decision dated May 13, 2010, an Office hearing representative affirmed the January 8,
2010 decision.
LEGAL PRECEDENT
The schedule award provision of the Act2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.5
ANALYSIS
In the instant case, the Office accepted a condition of lumbar sprain. None of the reports of
record, however, provided an impairment rating sufficient to entitle him to a schedule award.
Dr. Hood stated in his August 24, 2009 report that appellant had a three percent “stand-alone”
impairment for pain pursuant to the A.M.A., Guides. He stated that appellant had no ratable
abnormalities in his overall physical examination, no evidence of any peripheral nerve
abnormalities and normal range of motion in his hips, knees and ankles. An Office medical
adviser reviewed Dr. Hood’s report on September 8, 2009 impairment evaluation and properly
found that a schedule award is not payable under the Act for injury to the spine6 or based on
whole person impairment.7 Appellant is, therefore, not entitled to impairment findings under
Table 17-4. However, a claimant may be entitled to a schedule award for permanent impairment
to an extremity even though the cause of the impairment originated in the spine.8
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404. Effective May 1, 2009, the Office began using the A.M.A., Guides (6th ed. 2009).

4

Id.

5

Veronica Williams, 56 ECAB 367, 370 (2005).

6

Pamela J. Darling, 49 ECAB 286 n.7 (1998).

7

N.M., 58 ECAB 273 n.9 (2007).

8

Thomas J. Engelhart, 50 ECAB 319 n.8 (1999).

3

The accepted condition in this case is lumbar strain. The record also supports that
appellant had preexisting lumbar degenerative disc disease, as shown by Dr. Hood’s review of
the July 23, 2007 MRI scan and by Dr. Whitten’s reports. The Board notes that there is no
specific provision for rating impairment based on strains or sprains in the A.M.A., Guides.
However, this does not warrant the conclusion that such an award is precluded. The Board
routinely reviews schedule award claims for which the accepted condition is sprain or strain and
has recognized that a sprain/strain may result in a permanent impairment.9
However, appellant has to establish impairment to a scheduled member caused by the
accepted condition before an impairment due to a preexisting condition can be assessed.10 The
instant record is not sufficient to establish that appellant has an impairment caused by his
accepted lumbar strain. Dr. Hood, appellant’s treating physician, stated in his November 10,
2009 report that appellant had a zero percent impairment rating. The Office medical adviser
determined in his December 7, 2009 report that appellant had no permanent impairment
stemming from his accepted condition. Dr. Whitten stated that appellant had an L4-5 disc bulge
causing mild bilateral lateral recess and minimum left neural foramina narrowing, with canal
stenosis, reasonably attributable to the February 2007 work injury, and diagnosed lumbar
degenerative disc disease in his May 2008 and April 2009 form reports. However, his reports
did not contain probative, medical opinion establishing a permanent impairment of the lower
extremity, attributable to the accepted condition.11 Appellant has submitted no other medical
evidence indicating that he has impairment to his left lower extremity. The Board will affirm the
Office’s May 13, 2010 decision.
CONCLUSION
The Board finds that appellant has not sustained any permanent impairment to a
scheduled member of his body causally related to his accepted lumbar condition, thereby
entitling him to a schedule award under 5 U.S.C. § 8107.

9

C.H., Docket No. 08-2246 (issued May 15, 2009).

10

See generally Thomas P. Lavin, 57 ECAB 353 (2006).

11

The Board notes that a description of appellant’s impairment must be obtained from appellant’s physician,
which must be in sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580,
585 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the May 13, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: August 10, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

